Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-19-1994

Flamer v. State of Delaware
Precedential or Non-Precedential:

Docket 93-9000




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Flamer v. State of Delaware" (1994). 1994 Decisions. Paper 119.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/119


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                           _______________

                             NO. 93-9000
                           _______________


                      WILLIAM HENRY FLAMER,

                                             Appellant

                                 v.

                 STATE OF DELAWARE; DARL CHAFFINCH;
                 RAYMOND CALLAWAY; HAROLD K. BRODE;
                 WILLIAM H. PORTER; GARY A. MYERS;
               LOREN C. MEYERS; DANA REED; JAMES E.
                  LIGUORI; CHARLES M. OBERLY, III;
                 WALTER REDMAN; STANLEY W. TAYLOR,
                ACTING WARDEN; WARDEN ROBERT SNYDER

                           _______________

Present:   SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
           GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO,
           ROTH, LEWIS, and McKEE, Circuit Judges.


                              O R D E R



           A majority of the active judges having voted for

rehearing in banc in the above appeal, it is

           O R D E R E D   that the Clerk of this Court list the

above case for rehearing in banc at the convenience of the court.
                                 By the Court,


                                  \s\ Dolores K. Sloviter
                                  Chief Judge



Dated: August 22, 1994